Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claim 1, applicants have specified that the compound of formula (I) is a monohydroxyl compound; however, the last radical within line 9 of claim 1 causes the compound to be a polyol.
	Secondly, with respect claim 8, the use of the open language, “comprises”, within the Markush group is improper; Markush groups by definition are closed to the inclusion permitted by the language.
	Thirdly, with respect to claim 12, the amine groups, as claimed, of formulas (IV) and (V) are incorrect.
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haubennestel et al. (US 4,314,924).
	Haubennestel et al. disclose a thixotropic agent comprising a urea urethane for use within coating compositions in amounts that meet those claimed.  The urea urethane is produced by reacting a diisocyanate, such as 2,4-toluene diisocyanate, with a monohydroxyl compound, corresponding to that claimed, to yield an isocyanate group containing adduct, which is then reacted with a diamine, corresponding to that claimed, in the presence of lithium chloride and polar aprotic solvent.  See abstract; column 2, lines 9+; column 3, lines 1-43; column 4, lines 21-37; and the examples.  
5.	Though the reference fails to disclose the use of the claimed molar excess of monohydroxyl compound for producing the isocyanate group containing adduct, the position is taken that it would have been obvious to use an excess of monohydroxyl compound to ensure more complete reaction of the diisocyanate, which would have yielded the added benefit of minimizing high molecular weight polyurea chain formation.  Regarding claims 3 and 4, the claimed isomeric mixtures would have been obvious in view of the disclosed isomers of toluene diisocyanate within column 4.  The existence and use of toluene diisocyanate isomeric mixtures has long been acknowledged within the art.  Regarding claim 10, though the reference is silent with respect to the claimed time period, within column 4, it is disclosed that the monohydroxyl compound is added dropwise.  Accordingly, the skilled artisan would have appreciated that the compound is added slowly to the isocyanate; it would have been well within the artisan’s skill to arrive at the optimum time for addition of the compound.  Regarding claim 16, in view of the disclosed amount of lithium chloride relative to urea group, one would have been able to determine the amount to be used relative to the diamine.  Lastly, regarding claim 17, since monohydroxyl compounds corresponding to those claimed as well as alkoxylated products thereof are disclosed and given the disclosed structure of the urea urethane, the skilled artisan would have been readily able to produce urea urethanes having the claimed molecular weight.  Furthermore, it is noted that the product of Example 4 would be expected to meet the claimed molecular weight range.
6.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765